Citation Nr: 1637024	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-37 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent prior to February 4, 2016 for posttraumatic stress disorder (PTSD), and in excess of 70 percent thereafter.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to February 4, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal was previously remanded by the Board in June 2012. There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders). The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).

In a February 2016 rating decision, during the pendency of the present appeal, the RO granted the Veteran a disability rating of 70 percent for PTSD, with an effective date of February 4, 2016 and entitlement to TDIU, with an effective date of February 4, 2016.  Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In a March 2016 properly executed VA Form 21-22, the Veteran appointed The American Legion as his representative.  Accordingly, The American legion has a general power of attorney related to the Veteran's claims before VA.  The Veteran has not revoked The American legion's general power of attorney, but, in a May 2016 memorandum, a representative from The American Legion indicated that the organization was declining to act as the Veteran's representative in this matter, citing 38 C.F.R. § 20.608 and finding that the Veteran had another representative beyond 90 days past certification to the Board.  However, in this case, the matter had been previously remanded and thus was re-certified in March 2016.  In the absence of definitive authority, the Board interprets 38 C.F.R. § 20.608 as referring to the most recent date of certification in a given appeal, as this construction is most favorable to the Veteran.  

In this case, the prior representation had been withdrawn before the March 2016 recertification and the Form 21-22 designating the American Legion was executed within 90 days of the most recent certification.  As the Veteran has not appointed a new representative, and for the reasons noted above, the Board continues to recognize this organization as the representative in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. From January 28, 2009, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

2. The Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment consistent with his educational and occupational background from September 1, 2011.


CONCLUSIONS OF LAW

1. The criteria for a rating of 70 percent, but no higher, have been met from January 28, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2. The criteria for entitlement to a TDIU have been met from September 1, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2015). 

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Id.  In this case, the Veteran was sent a letter in April 2010 which satisfied the notice requirements.  Thus, the duty to notify has been met.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, identified VA treatment records, VA examination reports from August 2010 and February 2016, lay statements and the Veteran's statements.

The Veteran was afforded VA examinations in August 2010 and February 2016.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2010 and February 2016 examination were thorough, adequate, and provided sound bases upon which to base a decision with regard to the Veteran's claim.  The August 2010 and February 2016 VA examiners each personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Id.  In addition, the VA examiners addressed the functional impact of the Veteran's PTSD upon ordinary conditions of daily life and work.  As a result, the Board finds the August 2010 and February 2016 VA examinations to be adequate for rating purposes of the issue on appeal.

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Laws and Regulations - Increased Ratings

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Increased Rating for PTSD - Analysis

The Veteran is in receipt of a 50 percent rating for PTSD prior to February 4, 2016, and a 70 percent rating thereafter.  PTSD is rated under 38 C.F.R. § 4.130 (2015), Diagnostic Code (DC) 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in October 2014; therefore, the claim is governed by DSM 5. However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive. Id. 

Turning to the evidence of record, an April 2009 VA treatment note reflects the Veteran report of depression.  He indicated that he got three hours of interrupted sleep, with nightmares two to three times a week and flashbacks twice a week.  He reported having a poor appetite, anergia, poor concentration, and anhedonia.  He had occasional suicidal thoughts about once a month, without intent or plan.  He denied homicidal ideation.  He reported having panic attacks twice a week, which were sometimes triggered.  The attending psychiatrist indicated that the Veteran tended to isolate.  The Veteran reported washing his hands over an hour a day, as well as having to check things three to four times even though he knew that he had already checked it.  He reported concerns that he was being spied on, and felt that his TV could be bugged. The Veteran also reported having occasional vague auditory hallucinations.  The psychiatrist indicated that the Veteran was guarded, his mood was depressed, and his affect was restricted and dysphoric.

In a May 2010 statement, the Veteran's daughter indicated that the Veteran's relationship with his family was strained.  She stated that he had anger problems and was extremely difficult to be around or get along with.  He also did not like to be around too many people.

In a May 2010 statement, the Veteran's wife indicated that the Veteran had trouble sleeping and was constantly in a bad mood.  He was irritable and had anger issues.

The Veteran was afforded a VA examination in August 2010.  He reported hyperactivity, trouble sleeping, and irritability.  He did not like to be around a lot of people and did not get along with a lot of people.  The Veteran described his relationships with his adult children as "distant," and indicated that he was not close to his sisters, despite the fact that they lived nearby.  He was employed full-time as a gravel truck driver and attended church regularly.  He denied having any close friends in the area, but maintained contact via phone with a fellow veteran friend living in another state.  He used to enjoy sports and hunting, but did not participate in those activities anymore.  He had paranoid thoughts, including the belief he was being spied on.

The VA examiner described the Veteran as being extremely serious and somber, entirely lacking in spontaneity, and rather stoic at times.  He only spoke when spoken to.  His affect was constricted and mood was dysphoric.  The Veteran had a short attention span and a paucity of ideas.  The Veteran reported having chronic sleep impairment, and experiencing nightmares about three to four times per week.  He reported getting four hours of interrupted sleep per night, and experiencing significant daytime sleepiness.  The Veteran was extremely attentive to cleanliness and described washing his hands 30 to 40 times daily.   He reported feeling "less anxious" after washing his hands.  He also stated that he liked things to be tidy.  The Veteran described significant and acute anxiety attacks occurring a couple times a day.  He endorsed having homicidal and suicidal thoughts, but denied any intentions or plans.  The Veteran made an effort to avoid activities, places, or people that arouse recollections of the trauma, has markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  He had held 16 to 18 different jobs through the years, but he had been employed in his current job for more than 20 years.  The Veteran's job was seasonal and it allowed him to isolate himself from others.  The VA examiner assigned a GAF score of 60 and found that the Veteran's PTSD did not cause total social and occupational impairment.

In a January 2011 statement, the Veteran indicated that he struggled to keep a job and work with people.  He had frequent nightmares that caused chronic sleep problems.  He described having to keep his back to the wall when in public, and did not like being around a lot of people.  He indicated that he was angry or upset a lot of the time.

In an October 2014 statement, the Veteran's wife indicated that his PTSD symptoms had worsened.  She stated that he was washing his hands and around his mouth all the time, and would clean after she had already cleaned the house.  She indicated that his nightmares were also worse, and caused him to be tired during the day and very irritable.  The Veteran's wife stated that he isolated from family and friends.  Additionally, the Veteran complained about people watching him, and thought they were watching him through the television.  He thought the phone was bugged, and would watch out the house windows to see if passersby were checking out the house or trying to spy on him.  She also indicated that the Veteran had "road rage" when driving, and did not like cars following too close to him.

Another VA examination was provided in February 2016.  The VA examiner stated that the Veteran's occupational and social impairment was best described as having deficiencies in most areas.  The Veteran and his wife attended church regularly and got out to eat quite a bit.  He described talking to a neighbor on occasion, and occasional interaction with his adult children.  The Veteran stated that he did not do much during the day.  He had retired due to stress, and described experiencing "road rage."  He indicated that he had chronic sleep impairment and frequent nightmares. 

Objectively, the Veteran's affect was blunted and his mood was depressed and dysphoric.  The Veteran had ruminations, paranoid ideation, and reported not trusting people and preferring his back at the wall.  The Veteran did not report any hallucinations.  He gave literal interpretations of proverbs, with no apparent insight that he was being asked to interpret a proverb.  The VA examiner indicated that the Veteran had obsessive and ritualistic behavior.  The Veteran reported washing his hands at least 30 to 40 times a day, but was not sure of the reason and indicated that it did not interfere with the other things he wants to do.  He stated that he even had supplies in his truck so he could wash his hands when he was working.  He stated that things had to be clean for him, and that he would go in after his wife had cleaned to do it again.  The Veteran denied having panic attacks, homicidal thoughts, or suicidal thoughts.  His impulse control was fair.  However, he reported that he would "fly off the handle" on occasion by saying things and regret them later.  The VA examiner stated that the Veteran's PTSD caused severe impairment with respect to shopping, traveling, driving, and recreational or social activities. 

Based on a review of all of the evidence, both lay and medical, the Board finds that the Veteran's PTSD symptoms manifested in occupational and social impairment, with deficiencies in most areas, for the entire period on appeal.  The Veteran's PTSD has been characterized by symptoms such as such as chronic sleep impairment due to nightmares and flashbacks, very high levels of anxiety and depression, frequent panic attacks, social isolation, a constricted affect, hypervigilance, irritability, suicidal and homicidal ideation, obsessional rituals which interfere with routine activities, persistent delusions or hallucinations, and unprovoked anger.  While the Veteran has maintained relationships with his wife and children, the evidence also indicated that these relationships were at times strained due to his PTSD symptoms and that he was unable to establish and maintain interpersonal relationships with almost any other people.  

Overall, the above evidence offers probative evidence of occupational and social impairment with deficiencies in most areas such as work, family relations, and mood from January 28, 2009, one year prior to the filing of this claim.  For these reasons, the Board finds that these symptoms more nearly approximate the criteria under Diagnostic Code 9411 for the higher 70 percent disability rating for the rating appeal period from January 28, 2009.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.

The Board further finds that the criteria for a disability rating of 100 percent have not been met or more nearly approximated for any period on appeal.  The evidence shows no complete occupational or social impairment.  There is no showing of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, or memory loss for names of close relatives, own occupation, or own name.  Again, the Veteran is not completely isolated; he has remained in a marriage and has relationships, albeit strained, with his family.  He also has at least one friend with whom he communicates by phone.  

For the above reasons, the Board finds that a preponderance of the evidence supports a rating of 70 percent, and no higher, for PTSD from January 28, 2009.

Extraschedular Analysis

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  
Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is currently service-connected for PTSD, tinnitus, and bilateral hearing loss.

In this case, the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  The rating criteria found in DC 9411 are very broad and contemplated the Veteran's symptoms of anxiety, occupational and social impairment, altered affect, panic attacks, disturbances of motivation and mood, unprovoked anger, irritability, hypervigilance, and chronic sleep impairment.  Because the Veteran's PTSD symptoms are contemplated by the rating criteria, it need not reach step 2 of the Thun analysis.

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.   As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU - Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and maintain substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (2015). A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15 (2015). 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a) (2015).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  Id.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  Id. 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91 (Dec. 17, 1991).  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and maintain a substantially gainful occupation.  Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, 4 Vet. App. at 363. 

There is no regulatory definition of "substantially gainful employment."   38 C.F.R. § 4.16(a) provides guidance in that it states: "Marginal employment shall not be considered gainful employment."  It also says definitively that marginal employment exists when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  § 4.16(a).   There is not always sufficient evidence in the claims folder to determine earned annual income.  However, in case there is appropriate evidence of earned annual income, the most recent poverty threshold may be found at: http://www.census.gov/hhes/www/poverty/data/threshld/ (last visited August 31, 2016).  Even if the income exceeds the poverty threshold, marginal employment may still exist on a facts found basis.  One example given is employment in a protected environment like a family business or a sheltered workshop.  38 C.F.R § 4.16(a).  

VA must consider the nature of employment and any reason for determination.  Id.   The VA Adjudication and Procedural Manual (the Manual) has defined "substantially gainful employment" as: employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where a veteran resides.  See M21-1 MR Part IV, Subpart II, Chapter 2, Section F, Topic 24, c (as of April 30, 2012).   In Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991), CAVC stated that the Manual suggested a living wage.   CAVC also noted the standard offered little insight as to how it was to be applied, but looked to be objective.  In Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), CAVC cited to the definition of substantially gainful employment in the Manual and noted that the ability to work sporadically or just a few hours a day was not substantially gainful employment.  In that case, the Veteran maintained part-time work as a counselor and tutor.  Id.  

In many TDIU cases, the Veteran is already receiving benefits from the Social Security Administration (SSA).  CAVC has held that SSA decisions are not controlling, but pertinent to determining a veteran's ability to engage in substantially gainful employment.  Martin v. Brown, 4 Vet. App. 136 (1993); Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992).  

Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a) (2015).

Entitlement to a TDIU - Analysis

The Veteran contends that he is entitled to a TDIU because he is unable to secure and maintain substantially gainful employment due to his service-connected disabilities.

The Board first finds that the Veteran's service-connected disabilities met the schedular criteria for consideration of a TDIU as of January 28, 2009, as there was one service-connected disability rated at 60 percent or more.  38 C.F.R. § 4.16(a) (2015).  The Veteran is service-connected for PTSD, rated 30 percent from February 1, 2006, and 70 percent from January 28, 2009.  The Veteran's combined rating was 30 percent from February 1, 2006, 40 percent from February 20, 2007, 70 percent from January 28, 2009, and 80 percent from January 28, 2010.

After review of all the evidence of record, lay and medical, the Board next finds that the Veteran has been unable to secure or maintain substantially gainful employment due to his service-connected disabilities since September 1, 2011.

A March 2009 VA treatment record indicated that the Veteran was currently unemployed and on Social Security benefits.

An April 2009 VA treatment note indicated that the Veteran was currently unemployed, had completed one year of college, and had previously worked at a gas station and as a truck driver.

The August 2010 VA examiner indicated that the Veteran reported being off work for a year and a half, but was currently working.  He indicated that he anticipated being laid off again that November.  He reported having significant daytime sleepiness, but denied having any accidents while driving his truck.  He did report falling asleep in his truck while waiting for it to be loaded.  The VA examiner indicated that the Veteran's poor social interactions caused problems with his occupational functioning, but that his job allowed him to isolate himself from others.  

In a January 2011 letter, the Veteran stated that he was unable to get along with authority, work with people, and keep a job for any length of time.  He indicated that he was presently unemployed and believed himself to be unemployable.

In a July 2011 statement, the Veteran reported that he had driven a truck since 1996.  He stated that his was seasonal work, usually from March to December.  He stated that when his PTSD symptoms were really bad, he was unable to drive safely.  He stated that he would be irritable, angry, snapping at people and depressed with low energy.  He stated that he would experience "road rage."  He indicated that he would arrange not to work on the weeks when his PTSD symptoms were bad, and that this escalated to the point where he was no longer able to keep his job.  

The February 2016 VA examiner indicated that the Veteran last worked in August 2011.  He stated that he decided to retire because it was stressful for him.  The VA examiner opined that the Veteran had severe problems with activities of daily living, including shopping, traveling, driving, and recreational or social activities.  He further opined that it was at least as likely as not that the Veteran would not be able to obtain and maintain substantially gainful employment.  The VA examiner stated that the Veteran had significant difficulty trusting others and most likely would have difficulty in the interview process, as well as interacting with nearby coworkers and supervisors.  He also noted that the Veteran is hypervigilant and must have a way to be in control of his surroundings and environment at all times.  Finally, the VA examiner stated that the Veteran's sleep difficulties impair his ability to maintain the kind of attention required in a job.

The evidence of record indicates that the Veteran's PTSD met the schedular criteria for consideration of a TDIU from January 28, 2009.  Based on the evidence of record, both lay and medical, the Board finds that the Veteran's service-connected PTSD substantially impacted his ability to work from September 1, 2011.  The February 2016 VA examiner noted that the Veteran's anxiety, irritability, obsessional rituals, and chronic sleep impairment impaired his ability to concentrate and ability to perform day-to-day tasks.  These PTSD symptoms have been present throughout the appeal period and caused the Veteran to be unable or limited in his ability to perform both manual and sedentary work.  However, the evidence shows that the Veteran worked at least intermittently prior to August 2011.  While the Veteran indicated that his work hours decreased over time from a high of 40 to 60 hours per week, there is nothing in the record to indicate how this happened.  Therefore, the Board is assigning an effective date of September 1, 2011, as the record indicates that the Veteran last worked in August 2011. 

Given the significant impact of the service-connected PTSD on the Veteran's ability to work and perform routine tasks that would likely be required for employment, the evidence is at least evenly balanced as to whether his service-connected PTSD precluded him from obtaining and maintaining substantially gainful employment. Therefore, as the preponderance of the evidence is in favor of a finding of unemployability due to service-connected PTSD, entitlement to a TDIU is warranted on a schedular basis from September 1, 2011.


ORDER

A disability rating of 70 percent for PTSD, but no higher, is granted, effective January 28, 2009.

Entitlement to a TDIU is granted from September 1, 2011.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


